DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the adhesive” in line 1. It is unclear which adhesive claim 11 is referring to as there are two adhesives recited in claim 10, lines 3 and 4. This renders the claim indefinite. 

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: 
The closest prior art: Walston et al. (US 2019/0368363) 
Walston discloses a vane guide assembly for a gas turbine engine, comprising: an airfoil having an end bonded to an opening of a platform by an adhesive.
The closest prior art fails to disclose or suggest a pull tab partially located in the adhesive and having a portion extending from a bondline formed by the adhesive.  
Claims 2-9 depend upon claim 1 and so are allowable. 

Regarding independent claim 10: 
The closest prior art: Walston et al. (US 2019/0368363) 
Walston discloses a vane guide assembly for a gas turbine engine, comprising: an airfoil having a first end bonded to an opening of an outer diameter platform by an adhesive and a second end bonded to an opening of an inner diameter platform by an adhesive. 
The closest prior art fails to disclose or suggest a first pull tab partially located in the adhesive bonding the first end to the opening of the outer diameter platform, the first pull tab having a portion extending from a bondline formed by the adhesive bonding the first end to the opening of the outer diameter platform; and a second pull tab partially located in the adhesive bonding the second end to the opening of the inner diameter platform, the second pull tab having a portion extending from a bondline formed by the adhesive bonding the second end to the opening of the inner diameter platform. 


Regarding independent claim 15:
The closest prior art: Walston et al. (US 2019/0368363) 
Walston discloses a bond between an end of an airfoil and a platform of a vane guide assembly. 
The closest prior art fails to disclose or suggest a method for testing a bond between an end of an airfoil and a platform of a vane guide assembly, comprising: inserting a pull tab partially into a gap between an exterior surface of the end of the airfoil and an opening in the platform; injecting an adhesive into the gap; curing the adhesive in order to form the bond between the end of the airfoil and the platform of the vane guide assembly, wherein a portion of the pull tab extends from a bondline of the cured adhesive; and pulling the portion of the pull tab until it either breaks or dislodges from the bondline.
Claims 16-20 depend upon claim 15 and so are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art

Ball (US 5,841,034) discloses a method of testing an adhesively bonded joint by introducing transducers to the adhesive to measure load transfer characteristics. 
Wootten et al. (US 4,282,758) discloses a method for testing the bond strength of a chip beam-lead device by pulling the chip section and lead section to determine bond strength. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275. The examiner can normally be reached M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/Danielle M. Christensen/           Examiner, Art Unit 3745